                  IN THE UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
________________________
                         )
In Re:                   )
                         )                    Chapter 13
CIAMPA, ERIC             )                    Case No.: 16-10913-FJB
 SSN: xxx-xx-4624        )
       Debtor            )
________________________)


                            MOTION FOR RELIEF FROM STAY
                             OR FOR ALTERNATIVE RELIEF


       NOW comes the Movant, Katarzyna (aka Kasia) Heath (formerly Sawicka, formerly

Ciampa) and hereby requests that this Court modify the stay pursuant to 11 U.S.C. s 362 to

permit her to pursue contempt claims in a state court action against the Debtor for failure to

make Domestic Support Obligations payment, or in the alternative, rule that the proceedings for

contempt fall outside the stay provision, pursuant to 11 U.S.C. s 362, or are inside the plan and

thus dismiss the case for failure to make them. As grounds therefore, the Movant states:

   1. The Movant and the Debtor were formerly married couple. Pursuant to Judgment and

       Order of the Probate Court (BR10D0497DR) of 11/15/2012, as part of the Domestic

       Support Obligations Debtor was required to pay, fully and on time, payments on an

       educational loan taken out for a child under the Movant’s name. (Copy attached as

       Exhibit 1). Pursuant to said Judgment and Court Order, “If the Husband fails to pay this

       loan each month in a timely fashion until the loan is paid in full the Wife may file a

       contempt and if nonpayment is shown the Husband will be responsible for all of the

       Wife's Attorney's fees and costs incurred.”

   2. Since the finalization of the divorce the former Husband/Debtor often failed to make the
   timely payments, adversely affecting the Movant’s credit history, causing the Movant to

   retain counsel, and incur fees and costs.

3. Debtor’s repeated missed payments, while interest accrues, have caused the principal

   amount of the loan to rise above the reported $50,000.00 amount.

4. After Debtor has missed multiple monthly loan payments Movant moved for contempt in

   the Bristol Probate and Family Court.

5. After being served with the Contempt Summons, Debtor filed suggestion of bankruptcy,

   after which Movant and Debtor jointly moved to stay and continue the contempt hearing.

   Stay and continuation was allowed, several times since, with the current contempt

   hearing is scheduled for October 17, 2019.

6. Once the Debtor filed his August 16, 2016 suggestion of bankruptcy, the Movant became

   aware of these proceedings and has discovered that the Domestic Support Obligation for

   the loan payment to be paid direct to the United States Dept. of Education pursuant to

   Divorce Order dated November 15, 2012 appears to be part of the Debtor’s Plan.

7. Subsequently, after Debtor missed several more monthly payments, on April 4, 2019

   counsel for Movant requested a pre-filing conference with Debtor’s counsel, pursuant to

   MLRB 13-16-1(a), in advance of serving motion for relief form stay or other relief.

8. Conference was held, during which Debtor’s counsel promised that Debtor will make

   three monthly payments to bring the loan account current. Debtor only made two such

   payments.

9. Another pre-filing conference was requested and held in June, and Debtor, via counsel,

   again promised to bring the account current. Debtor only made one monthly payment

   following the second conference.




                                               2
   10. At the present time the past due amount is $1,355.69, the loan balance is $51,600.74, and

        since the first pre-filing conference was requested, Debtor has only made one month’s

        payment in full and on time. Attached hereto as Exhibit 2 are loan statements for the last

        seven months, with only ONE of said months not showing a PAST DUE balance.

   11. To date, Movan has incurred over $9,000.00 in fees and costs in attempts to bring the ex-

        Husband/Debtor current on his Domestic Support Obligation payments.

   12. It appears that absent Contempt, ex-Husband/Debtor is not willing to timely and

        completely make his Domestic Support Obligation payments, and thus Movant prays that

        this Honorable Court either rule that the state court contempt proceeds regarding this

        Domestic Support Obligation fall outside the automatic Stay, pursuant to 11 U.S.C. s.362

        (b)(2) (A), (B), (C), or if the proceedings fall within, either modify the Stay, or dismiss

        the case.

        WHEREFORE, the Movant requests this Honorable Court, due to Debtor’s repeated

failure to make the required payments, either rule that the state court contempt proceeds

regarding this Domestic Support Obligation fall outside the automatic Stay, pursuant to 11

U.S.C. s.362 (b)(2) (A), (B), (C), or if the proceedings fall within, either modify the Stay, or

dismiss the case; or enter any further orders that are just and appropriate.

                                                       Respectfully submitted,
                                                       The Movant, By her attorney,


                                                        /s/ Krzysztof G. Sobczak
                                                       ____________________________
                                                       Krzysztof G. Sobczak, BBO # 680813
                                                       Sobczak Law
                                                       619 Boylston St., Newton MA 02459
                                                       141 Tremont St., #500, Boston MA 02111
                                                       T: 617.669.6972 || F: 617.663.6037
Date:     September 19, 2019                           E: ksobczak@sobczaklaw.com



                                                  3
                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the above Motion was served upon the
Debtor’s counsel of record and those parties listed on the following service list by first class
mail, postage prepaid or by electronic notice.

Nina M. Parker, Esq.
Parker & Associates
10 Converse Place, Suite 201
Winchester, MA 01890
ninap@parkerlipton.com

Carolyn A. Bankowski, Esq.
Office of the Chapter 13 Trustee
P.O. Box 8250
Boston, MA 02114-0033
13trustee@ch13boston.com




                                                      /s/ Krzysztof G. Sobczak
                                                     ____________________________
                                                     Krzysztof G. Sobczak, Esq.
Date:     September 19, 2019




                                                 4
                  IN THE UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
________________________
                         )
In Re:                   )
                         )                    Chapter 13
CIAMPA, ERIC             )                    Case No.: 16-10913-FJB
 SSN: xxx-xx-4624        )
       Debtor            )
________________________)

                                      [proposed] ORDER

       CAME ON FOR CONSIDERATION the Movant, Katarzyna Heath (“Movant”) motion
to modify the stay or for alternative relief, all interested parties having been heard, the Court
hereby rules and orders that:

[_____]        the Movant’s state court contempt proceeds regarding the Domestic Support
Obligation falls outside the automatic Stay, pursuant to 11 U.S.C. s.362 (b)(2) (A), (B), (C), and
thus the contempt proceeding may proceed in due courts;


[_____]        the Movant’s state court contempt proceeds regarding the Domestic Support
Obligation falls within the Stay, and Debtor has failed to make the required payments, thus,

              [_____]      the Debtor’s chapter 13 case is dismissed for repeated failure to
make the required payments


              [_____]       the Stay is modified to permit the Movant to proceed with the
Movant’s state court contempt proceeds regarding the Domestic Support Obligation


[_____]     other orders: _______________________________________________________
______________________________________________________________________________
______________________________________________________________________________



Dated:         ____________                                  ______________________________
                                                             United States Bankruptcy Judge




                                                 5
